 


113 HR 2807 RH: Conservation Easement Incentive Act of 2013
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 367
113th CONGRESS 2d Session 
H. R. 2807
[Report No. 113–494] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2013 
Mr. Gerlach (for himself, Mr. Thompson of California, Mr. Bachus, Mr. Bishop of New York, Mrs. Black, Mrs. Blackburn, Mr. Blumenauer, Ms. Bordallo, Ms. Brown of Florida, Ms. Brownley of California, Mrs. Capps, Mr. Cartwright, Mr. Cicilline, Mr. Coffman, Mr. Cohen, Mr. Conaway, Mr. Connolly, Mr. Costa, Mr. Crawford, Mr. Crenshaw, Mr. Rodney Davis of Illinois, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mr. Dent, Mr. DesJarlais, Mr. Diaz-Balart, Mr. Dingell, Mr. Duffy, Mr. Ellison, Mr. Engel, Mr. Enyart, Ms. Eshoo, Ms. Esty, Mr. Farenthold, Mr. Fitzpatrick, Mr. Fleischmann, Mr. Fortenberry, Mr. Frelinghuysen, Mr. Garamendi, Mr. Gardner, Mr. Garrett, Mr. Gibson, Mr. Goodlatte, Mr. Griffin of Arkansas, Mr. Grimm, Mr. Guthrie, Ms. Hanabusa, Mr. Hanna, Mr. Harper, Mr. Holt, Mr. Honda, Mr. Huffman, Mr. Hurt, Mr. Israel, Mr. Johnson of Ohio, Ms. Kaptur, Mr. Keating, Mr. Kind, Mr. King of New York, Mr. King of Iowa, Ms. Kuster, Mr. Lance, Mr. Langevin, Mr. Larson of Connecticut, Ms. Lee of California, Mr. Lewis, Mr. Loebsack, Ms. Lofgren, Mr. Luetkemeyer, Mr. Ben Ray Luján of New Mexico, Mrs. Lummis, Mr. Sean Patrick Maloney of New York, Mr. Matheson, Ms. McCollum, Mr. McGovern, Mr. McIntyre, Mr. Meadows, Mr. Meehan, Mr. Michaud, Mr. Miller of Florida, Mr. Moran, Mr. Murphy of Florida, Mr. Nadler, Mrs. Napolitano, Mr. Neal, Mrs. Negrete McLeod, Ms. Norton, Mr. Nunnelee, Mr. Olson, Mr. Perlmutter, Mr. Peters of Michigan, Mr. Roe of Tennessee, Mr. Petri, Mr. Pierluisi, Ms. Pingree of Maine, Mr. Pitts, Mr. Polis, Mr. Price of North Carolina, Mr. Rangel, Mr. Rogers of Kentucky, Mr. Rogers of Alabama, Mr. Rokita, Ms. Ros-Lehtinen, Mr. Runyan, Mr. Ruppersberger, Ms. Schakowsky, Mr. Schiff, Mr. Schock, Mr. Schrader, Ms. Schwartz, Mr. Austin Scott of Georgia, Mr. Scott of Virginia, Mr. Serrano, Ms. Shea-Porter, Mr. Simpson, Ms. Slaughter, Mr. Smith of Texas, Ms. Speier, Mr. Terry, Mr. Thornberry, Mr. Tierney, Mr. Tipton, Ms. Tsongas, Mr. Turner, Mr. Van Hollen, Mr. Walz, Mr. Watt, Mr. Waxman, Mr. Welch, Mr. Wilson of South Carolina, Mr. Wittman, Mr. Womack, Mr. Yarmuth, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Ways and Means 


June 26, 2014
Additional sponsors: Mr. Thompson of Mississippi, Mr. Latta, Mr. Courtney, Mr. Owens, Mr. Sarbanes, Mr. Buchanan, Mrs. Davis of California, Mr. Reed, Mr. Sanford, Mrs. Bustos, Mr. Doggett, Mr. Hastings of Florida, Mr. McCaul, Mr. Young of Indiana, Mr. Kilmer, Mr. Gene Green of Texas, Mr. Posey, Mr. Castro of Texas, Mr. Himes, Mr. O'Rourke, Mrs. McMorris Rodgers, Mr. Smith of Washington, Mr. Daines, Mr. Benishek, Mr. Grijalva, Mr. Sensenbrenner, Mr. Nolan, Mr. Peterson, Mr. Westmoreland, Mr. Barletta, Mr. Pocan, Mr. Joyce, Mr. Thompson of Pennsylvania, Mr. Cotton, Ms. Granger, Mr. Paulsen, Ms. Chu, Mr. Marchant, Mr. Cummings, Mr. Kelly of Pennsylvania, Mr. DeFazio, Mr. Tonko, Mr. Quigley, Mr. Sessions, Mr. Gingrey of Georgia, Mr. Heck of Washington, Mr. Higgins, Mr. Al Green of Texas, Mr. Byrne, Mr. Marino, Mr. Butterfield, Mr. Hinojosa, Mr. Latham, Mr. Duncan of Tennessee, Mr. Delaney, Mr. Sires, Mr. George Miller of California, Mr. Gibbs, Ms. Eddie Bernice Johnson of Texas, Mr. Coble, Mr. Lipinski, Mr. Carter, Mr. LoBiondo, Mr. Boustany, Mr. Murphy of Pennsylvania, Mr. Pascrell, Mr. Reichert, Mr. Sam Johnson of Texas, Mr. Upton, Mr. Renacci, Mr. Collins of New York, Mr. McDermott, Mr. Nunes, Mr. Roskam, Mr. Ryan of Ohio, Mr. Price of Georgia, Mr. Palazzo, Mr. Farr, Mr. Maffei, Mr. Huizenga of Michigan, Mr. Stivers, Mr. LaMalfa, Mr. Rogers of Michigan, Mr. Fincher, Mr. Smith of Nebraska, Ms. Clark of Massachusetts, and Ms. Michelle Lujan Grisham of New Mexico
 

June 26, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the special rule for contributions of qualified conservation contributions. 
 
 
1.Short titleThis Act may be cited as the Conservation Easement Incentive Act of 2013. 
2.Special rule for contributions of qualified conservation contributions made permanent 
(a)In general 
(1)IndividualsSubparagraph (E) of section 170(b)(1) of the Internal Revenue Code of 1986 (relating to contributions of qualified conservation contributions) is amended by striking clause (vi). 
(2)CorporationsSubparagraph (B) of section 170(b)(2) of such Code (relating to qualified conservation contributions) is amended by striking clause (iii). 
(b)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after the date of the enactment of this Act. 


1.Short titleThis Act may be cited as the Conservation Easement Incentive Act of 2014.
2.Special rule for contributions of qualified conservation contributions made permanent
(a)In general
(1)IndividualsSubparagraph (E) of section 170(b)(1) of the Internal Revenue Code of 1986 is amended by striking clause (vi).
(2)CorporationsSubparagraph (B) of section 170(b)(2) of such Code is amended by striking clause (iii).
(b)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after December 31, 2013.
 

June 26, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
